NOT FOR PUBLICATION WITHOUT THE
                                APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited . R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-1275-18T3

DAVID ANDERSON,

          Plaintiff-Appellant,

v.

MELISSA BURTON,

     Defendant-Respondent.
____________________________

                   Argued telephonically June 30, 2020 –
                   Decided July 28, 2020

                   Before Judges Messano and Rose.

                   On appeal from the Superior Court of New Jersey,
                   Chancery Division, Family Part, Somerset County,
                   Docket No. FM-18-0959-13.

                   David Anderson, appellant, argued the cause pro se.

                   Marlyn E. Quinn argued the cause for respondent.

PER CURIAM

          In our recent unpublished opinion, we rejected all issues raised by plaintiff

David Anderson and affirmed the final judgment of divorce (FJOD) entered by
the Family Part in 2017, dissolving plaintiff's marriage to defendant, Melissa

Anderson, now known as Melissa Burton. Anderson v. Anderson, Nos. A-922-

17; A-4025-17 (App. Div. May 28, 2020) (slip op. at 21). In a separate appeal

filed while the first was pending, we also rejected plaintiff's challenge to two

post-judgment orders, entered in March and April 2018, that enforced his

alimony obligations and denied plaintiff's subsequent motion for reconsideration

and other relief. Id. at 27–28. In this latest appeal, filed while the other two

appeals were still pending, plaintiff challenges certain provisions of the Family

Part's October 5, 2018 order (the October order), resulting from plaintiff's

motion for a stay and to reconsider an earlier September 4, 2018 order (the

September order), and defendant's cross-motion.1




1
   Plaintiff's notice of appeal only seeks review of the October order. "[I]t is
only the orders designated in the notice of appeal that are subject to the appeal
process and review." Petersen v. Meggitt, 407 N.J. Super. 63, 68 n.2 (App. Div.
2009) (quoting W.H. Indus., Inc. v. Fundicao Balancins, Ltda, 397 N.J. Super.
455, 458 (App. Div. 2008)). Therefore, where a notice of appeal designates only
the order denying reconsideration, and not the order of which reconsideration
was sought, that original order "is not before us for review," and we address
only the order denying reconsideration. Fusco v. Bd. of Educ. of Newark, 349
N.J. Super. 455, 461–62 (App. Div. 2002). Here, during court proceedings that
resulted in the October order, the judge invited plaintiff to address the issues
raised by the earlier September 4, 2018 enforcement hearing. We exercise our
discretion and address all the issues plaintiff now raises.
                                                                         A-1275-18T3
                                       2
      We detailed much of the history of the parties' relationship in our prior

opinion and we need not repeat it here. In September 2018, probation initiated

an enforcement action based on a May 2018 order that required plaintiff to

furnish monthly financial disclosure statements and pay one-third of his net

monthly income to probation, so it could apply those payments to more than

$40,000 in support arrears plaintiff then owed. Although the May 2018 order

suspended further enforcement for six months, it also provided that probation

could resume enforcement without further order of the court if plaintiff failed to

comply.    Hence, the September enforcement hearing was premised upon

plaintiff's alleged failure to provide financial information to probation and to

make payments based upon his net income.

      The hearing officer referred the matter to Judge John P. McDonald.

Defendant was represented by counsel; plaintiff appeared pro se.            Judge

McDonald ordered plaintiff to provide probation and defense counsel with "a

complete accounting of all financials . . . within [ten] days."      In addition,

pursuant to the FJOD, when plaintiff received Supplemental Security Income

(SSI) benefits on behalf of the parties' young daughter in the future, he was to

split them with defendant, since the parties had joint custody of the child. Judge

McDonald concluded that plaintiff had not paid defendant her share since he


                                                                          A-1275-18T3
                                        3
began receiving the $1029 per month benefit several months earlier.2 The judge

ordered plaintiff to change the direct deposit of the benefits from his account to

defendant's account within ten days. Judge McDonald ordered that any two

future missed payments to probation by plaintiff would result in the issuance of

an arrest warrant, and he also ordered a further review in October.

      Plaintiff filed a motion for reconsideration and sought to stay two

provisions of the September order. Specifically, plaintiff sought a stay of the

requirement that he change the direct deposit of SSI benefits until we rendered

our decision in his appeal of the FJOD. Plaintiff also sought a stay of a warrant

for missed payments, and modification of the September order "to specify that

no minimum payment is due," and that plaintiff only be required to file monthly

financial reports.

      After considering oral argument, Judge McDonald entered the October

order, along with a comprehensive written statement of reasons in support,

which we discuss as necessary below. The judge denied plaintiff's request for a

stay of the SSI payment modification provision, and he granted as modified

defendant's request to be named the child's representative payee and receive SSI



2
  Plaintiff did not dispute either the receipt of the benefits or that he had not
paid any of them to defendant.
                                                                          A-1275-18T3
                                        4
payments directly.    Judge McDonald also granted as modified defendant's

request to have plaintiff transfer all monthly SSI payments to probation to offset

child support and spousal support obligations and arrears. The judge also denied

plaintiff's request for a stay and modification of the two-missed-payments-

warrant-to-issue provision in the September order.

      Before us, plaintiff argues the enforcement hearing that led to the

September order resulted from a misrepresentation by probation, i.e., that he was

to supply monthly financial information to probation, rather than defense

counsel, and that he had complied with the earlier May order. He further

contends that Judge McDonald erred by including the two-missed-payments-

warrant-to-issue provision because the judge failed to hold an ability to pay

hearing and made no findings regarding plaintiff's current financial

circumstances. Plaintiff further argues Judge McDonald lacked jurisdiction to

order modification of allocation of the SSI benefits while plaintiff's appeal from

the FJOD was pending.         Lastly, plaintiff claims Judge McDonald left

unanswered the future disposition and crediting of SSI benefits.

      We reject these contentions, primarily for the reasons expressed by Judge

McDonald, and affirm.




                                                                          A-1275-18T3
                                        5
      Initially, plaintiff is mistaken that the judge lacked jurisdiction to modify

disposition of the SSI payments because plaintiff's appeal from the FJOD was

pending. As Judge McDonald noted, Rule 2:9-1(a) specifically states, "[t]he

trial court . . . shall have continuing jurisdiction to enforce judgments and orders

pursuant to R. 1:10 and as otherwise provided." See Kiernan v. Kiernan, 355
N.J. Super. 89, 91 (App. Div. 2002) ("The . . . rule contemplates jurisdiction in

the trial courts after an appeal is filed for enforcement of orders and judgments

or other actions that are specifically authorized."). Plaintiff's argument deserves

no other discussion. R. 2:11-3(e)(1)(E).

      In addressing plaintiff's argument that the September order resulted from

a mischaracterization of his reporting obligations under the earlier May order,

Judge McDonald noted that plaintiff failed to include the May order in his

motion papers, in violation of Rule 5:5-4(a)(3), which provides that all motions

for modification of a prior order have "a copy of the order or judgment sought

to be enforced, modified or terminated . . . appended to the pleading filed in

support of the motion." More importantly, we have now had the opportunity to

review both the May order and a transcript of the proceedings that led to its

filing. Plaintiff disingenuously claims that the May order only required him to




                                                                            A-1275-18T3
                                         6
furnish financial data to defense counsel, not probation. 3 While the order does

not explicitly address who was to receive the financial information, the order

expressly provides that probation could initiate enforcement without further

order of the court if plaintiff did not comply. Obviously, the order anticipated

plaintiff would furnish the data to probation, which was required to collect one -

third of plaintiff's net income toward arrears, and it was precisely because

plaintiff failed to provide the information, and probation was unable to ascertain

how much plaintiff was to pay, that enforcement proceedings re-commenced.

      Plaintiff's remaining arguments require little comment. The two-missed-

payments-warrant-to-issue provision did not require an ability to pay hearing in

advance. When actual incarceration is imminent, the court must determine

whether the coercive power of incarceration is justified because "the [party] was

capable of providing the required support, but willfully refused to do so."

Pasqua v. Council, 186 N.J. 127, 141 n.2 (2006). Here, plaintiff did not yet face

the prospect of incarceration based on a contemptuous failure to comply with

court orders.




3
  Plaintiff relies on a statement made by his attorney during the May 2018
hearing that represented plaintiff would provide the data to defense counsel.
                                                                          A-1275-18T3
                                        7
      We refuse to consider plaintiff's last point, which contends Judge

McDonald left open the disposition of the SSI benefits in the future, after

defendant were to become the representative recipient of the benefits. Courts

do not issue advisory opinions when there is no genuine controversy between

the parties. Janicky v. Point Bay Fuel, Inc., 410 N.J. Super. 203, 208 (App. Div.

2009). We leave the parties to take whatever action may be appropriate in the

future.

      Affirmed.




                                                                         A-1275-18T3
                                       8